MEMORANDUM **
Jorge Cortes Macedo and Yesenia Orozco De La Paz, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ decision affirming the immigration judge’s denial of petitioners’ application for cancellation of removal.
We lack jurisdiction to consider petitioners’ challenge to the agency’s extreme hardship determination because it is a non-reviewable discretionary determination. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003) (citing 8 U.S.C. § 1252(a)(2)(B)). Petitioners’ contention, that the BIA violated their due process rights by concurring with the IJ’s decision without conducting its own separate analysis, does not amount to a colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005); Lopez v. Ashcroft, 366 F.3d 799, 807 n. 6 (9th Cir.2004) (“what is required is merely that [the BIA] consider the issues raised, and announce its decision in terms sufficient to enable a reviewing court to perceive that it has heard and thought and not merely reacted.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.